                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

    THE OHIO STATE UNIVERSITY,                   :
                                                 :         Case No. 2:17-cv-1092
               Plaintiff,                        :
                                                 :         JUDGE ALGENON L. MARBLEY
        v.                                       :
                                                 :         Magistrate Judge Vascura
REDBUBBLE, INC.,                                 :
                                                 :
               Defendant.                        :

                                     OPINION & ORDER

        This matter is before the Court on the parties’ Cross Motions of Summary Judgment.

(ECF Nos. 17, 23). Plaintiff, The Ohio State University, alleges trademark infringement, unfair

competition and passing off, counterfeiting, and violation of right of publicity. (ECF No. 1).

The parties’ summary judgment motions are fully briefed and ripe for review. For the reasons

that follow, the Court DENIES Ohio State’s Motion and GRANTS Redbubble’s Cross-Motion.

                                      I.     BACKGROUND

                                      A. Factual Background

        The parties do not dispute the facts underlying this case. The Ohio State University

(“OSU” or “Ohio State”) holds several registered trademarks. These include: (1)

“BUCKEYES,” (2) “OHIO STATE,” (3) “OHIO STATE UNIVERSITY,” (4) URBAN

MEYER, and (5) several other images. (ECF No. 1). A complete list of OSU’s claimed

trademarks can be found in paragraph 7 of the Complaint, attached to this Order. Ohio State also

claims several common law trademarks. (ECF No. 1 at ¶¶11 – 15).

        Redbubble, Inc. operates “a global online marketplace platform hosted at redbubble.com .

. . .” (ECF No. 23 at 2). Redbubble allows “independent artists” to upload and sell products on



                                                1 
 
redbubble.com. Redbubble’s business model relies on the automated use of third-party services:

artists are automatically connected with a third-party manufacturer to make the goods, a third-

party service to package and ship the goods, and a third-party to process payment for the goods.

(ECF No. 23 at 3). When an item from redbubble.com is shipped, “the Redbubble name and

logo does appear on the packaging that products are shipped in; the name on the return address

label is ‘An Artist at Redbubble,’ and the return address itself is Redbubble’s.” (ECF No. 23 at

8). Some items are also “shipped with a ‘hang tag’ containing the Redbubble logo that is

designed to be removed before the garment is worn.” (Id. at n.5). The hang tags also include the

artist’s name. Many items available for purchase at redbubble.com contain designs that appear

to infringe on Ohio State’s trademarks.

       Ohio State became aware of the allegedly infringing products on redbubble.com at least

as early as April 12, 2017, when Ohio State’s sent a letter to Redbubble’s General Counsel,

alleging that several products on redbubble.com infringed Ohio State’s trademarks and Urban

Meyer’s right of publicity. (ECF No. 1 at ¶32). Ohio State’s letter included a reference to the

search results for the term “Buckeyes.” Redbubble sent an email response on April 20, 2017,

three days after the date Ohio State had requested for a response. (ECF No. 23 at 16).

Redbubble asked Ohio State to “identify the designs it believed were infringing by providing the

URLs” and that once Ohio State did so, Redbubble would remove the listings. (ECF No. 23 at

16–17).

       On April 25, 2017, Ohio State sent another letter to Redbubble. In its April 25 letter,

OSU stated that it was not going to specifically identify counterfeit or infringing products

because to do so “would be a full time job” and because it was “not Ohio State’s responsibility to

police your website to identify and request removal of counterfeits.” (ECF No. 24-7 at 2–3).



                                                 2 
 
Redbubble responded on April 26 with a different solution: Redbubble would “remove all of the

designs on the search results pages, except for those that [OSU] [did not] consider infringing.”

(ECF No. 24-8 at 2).

       Ohio State did not respond to Redbubble’s last correspondence. Instead, on December

14, 2017, Ohio State sued Redbubble. Redbubble alleges that after the suit was filed, it took

every effort to remove the products that Ohio State would consider infringing and even provided

Ohio State with a spreadsheet of the possibly-infringing products and their sales numbers. (ECF

No. 23 at 18).

                                       B. Procedural Background

       Ohio State sued Redbubble on December 14, 2017. (ECF No. 1). Ohio State alleged

violations of the Lanham Act, 15 U.S.C. §§ 1114, 1125(a), for trademark infringement, unfair

competition, passing off, and counterfeiting. Ohio State also claimed violation of rights of

publicity for Urban Meyer under Ohio Rev. Code § 2741. (ECF No. 1 at ¶ 1). The parties filed

Cross-Motions for Summary Judgment. These Motions are fully briefed and ripe for review.

                                 II.      STANDARD OF REVIEW

       A motion for summary judgment is governed by the requirements of Federal Rule of

Civil Procedure 56. Summary judgment is appropriate “if the movant shows that there is no

genuine issue as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56. A fact is material only if it “might affect the outcome of the lawsuit under the

governing substantive law.” Wiley v. United States, 20 F.3d 222, 224 (6th Cir. 1994) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). In evaluating a motion for summary

judgment, the evidence must be viewed in the light most favorable to the nonmoving party.

S.E.C. v. Sierra Brokerage Servs., Inc., 712 F.3d 321, 327 (6th Cir. 2013).



                                                 3 
 
       The party seeking summary judgment bears the initial burden of presenting law and

argument in support of its motion as well as identifying the relevant portions of “ ‘the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if

any,’ which it believes demonstrate the absence of a genuine issue of material fact.” Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986) (quoting Fed. R. Civ. P. 56). If the moving party

satisfies this initial burden, then the nonmoving party must present “significant probative

evidence” to show that “there is [more than] some metaphysical doubt as to the material facts.”

Moore v. Philip Morris Cos., Inc., 8 F.3d 335, 340 (6th Cir. 1993). The mere possibility of a

factual dispute is insufficient to defeat a motion for summary judgment. See Mitchell v. Toledo

Hospital, 964 F.2d 577, 582 (6th Cir. 1992).

       Summary judgment is inappropriate, however, “if the dispute about a material fact is

‘genuine,’ that is, if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson, 477 U.S. at 248. The necessary inquiry for this Court is “whether

‘the evidence presents a sufficient disagreement to require submission to a jury or whether it is

so one-sided that one party must prevail as a matter of law.’” Patton v. Bearden, 8 F.3d 343, 346

(6th Cir. 1993) (quoting Anderson, 477 U.S. at 251-52). The mere existence of a scintilla of

evidence in support of the opposing party’s position is not enough to survive summary judgment;

there must be evidence on which the jury could reasonably find for the opposing party. See

Anderson, 477 U.S. at 251; Copeland v. Machulis, 57 F.3d 476, 479 (6th Cir. 1995). It is proper

to enter summary judgment against a party “who fails to make a showing sufficient to establish

the existence of an element essential to that party’s case, and on which that party will bear the

burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Where the

nonmoving party has “failed to make a sufficient showing on an essential element of her case



                                                  4 
 
with respect to which she has the burden of proof,” the moving party is entitled to judgment as a

matter of law. Celotex, 477 U.S. at 322 (quoting Anderson, 477 U.S. at 250).

                                    III.    LAW & ANALYSIS

                                A. Liability Under the Lanham Act

       Ohio State has brought claims under the Lanham Act for trademark counterfeiting,

infringement, and passing off and unfair competition. Ohio State has also brought a claim for

violation of the right of publicity under Ohio Rev. Code §2741. An action for trademark

infringement under the Lanham Act, 15 U.S.C. § 1114, requires the plaintiff to

       prove that (1) it owns a valid trademark; (2) Defendants used the trademark ‘in
       commerce’ and without Plaintiff's authorization; (3) Defendants used the
       trademark (or an imitation of it) ‘in connection with the sale, offering for sale,
       distribution, or advertising’ of goods or services; and (4) Defendants’ use of the
       trademark is likely to confuse consumers.

Ohio State University v. Skreened Ltd., 16 F.Supp.3d 905, 910 (S.D. Ohio 2014) (citing 15
U.S.C. § 1114(a)).

       Redbubble cannot be liable for counterfeiting without first being liable for trademark

infringement because “[c]ounterfeiting is a subset of trademark infringement.” 2–5 Gilson on

Trademarks § 5.19 (2008). See also Skreened Ltd., 16 F.Supp.3d at 911 (“[T]o establish liability

for trademark counterfeiting, Plaintiff must first prevail on its infringement claim and then also

show that Defendants intentionally used Plaintiff’s mark knowing it was a counterfeit.”). Unfair

competition and passing off under 25 U.S.C. § 1125(a) also requires “use in commerce.”

Redbubble does not contest the validity of Ohio State’s trademarks but does argue that

Redbubble has not “used” Ohio State’s marks in commerce. Therefore, this Court will first

determine whether Redbubble’s actions qualify as “use in commerce” of Ohio State’s marks.

       The precise contours of what constitutes “use in commerce” have not been defined, but it

is well-established that selling an item constitutes “use.” See Lorillard Tobacco Co. v. Amouri’s

                                                 5 
 
Grand Foods, Inc., 453 F.3d 377, 382 (6th Cir. 2006) (“[W]e can think of no clearer “use” of

goods “in commerce” than offering them for sale.”) (internal citations omitted). But generally,

“a transactional intermediary is not treated as a seller.” GMA Accessories, Inc. v. BOP, LLC, 765

F.Supp.2d 457, 464 (S.D.N.Y. 2011). Thus in GMA Accessories, Inc., the district court denied

summary judgment for the trademark holder on direct infringement against a showroom because

the showroom was “merely a broker, rather than a direct seller.” Id. In support of this finding,

the district court pointed to “no evidence that [Defendant] took title to the merchandise,

maintained an inventory of merchandise, bore the risk of loss or other traditional indicia of status

as seller.” Id. Although the district court in GMA Accessories, Inc. also allowed the trademark

holder’s claim for contributory infringement to go forward, Ohio State has only claimed direct

infringement.

       Few cases have addressed the liability of companies like Redbubble who conduct their

business dealings online. Redbubble has relied significantly on Tiffany (NJ) Inc. v. eBay, Inc.,

600 F.3d 93 (2d Cir. 2010). But Tiffany (NJ) Inc. v. eBay, Inc., is of limited applicability here.

While the Second Circuit discussed eBay’s potential liability for direct infringement, the grounds

on which the Second Circuit found eBay not liable dealt mostly with eBay’s use of the “Tiffany”

mark to describe its goods. This sort of rationale does not apply to Redbubble because

Redbubble is not in the resale business. Much of the rationale in Tiffany (NJ) Inc. applies to

eBay’s liability for contributory infringement, a claim that Ohio State has not asserted.

       The Sixth Circuit has addressed liability for direct trademark infringement for

“companies that operate as Internet domain-name registrars or that provide an Internet auction

site for registered domain names . . . if a third party registers and seeks to sell a domain name

that allegedly violates the rights of a trademark owner.” Bird v. Parsons, 289 F.3d 865, 877 (6th



                                                  6 
 
Cir. 2002). In Bird, the Sixth Circuit found that the domain-name registrars or auction sites were

not liable for direct trademark infringement or unfair competition. As to online auction activity,

the Sixth Circuit noted that “[t]he possibility that [Defendant’s] customers might buy or sell

infringing domain names does not alter the fact that [Defendant] does not use those names.” Id.

at 878. Domain names may be slightly different from a physical product because of the

possibility that “even a domain name that could be used to violate a registered trademark does

not necessarily do so.” Id.

       A better analogy to Redbubble is Amazon, which deals in physical products. Amazon

has generally not been found liable for direct trademark or copyright infringement because it

merely facilitates sales between other parties. See, e.g., Milo & Gabby LLC v. Amazon.com, Inc.,

693 F. App’x 879 (Fed. Cir. 2017) (finding that Amazon is not a “seller” for purposes of direct

copyright infringement); Hendrickson v. Amazon.com, Inc., 298 F.Supp.2d 914, 915 (C.D. Cal.

2003) (finding that Amazon was not the “seller” for purposes of direct copyright infringement);

Tre Milano, LLC v. Amazon.com, Inc., B234753, 2012 WL 3594380, at *11–12 (Cal. Ct. App.

Aug. 22, 2012) (finding that Amazon was not a seller and had permissibly used a mark as a

product description). The Federal Circuit in an unpublished opinion in Milo & Gabby LLC v.

Amazon.com, Inc., found that Amazon was not a “seller” for purposes of copyright infringement.

Although copyright infringement differs from trademark infringement, the Federal Circuit was

nevertheless considering when a company can be considered a “seller” and is therefore

persuasive authority here. The Federal Circuit relied on its holdings regarding the definition of

“sale” in the patent context and “found the presence or absence of passage of title to be a

significant indicator of whether a sale ha[d] occurred in the patent law context.” Milo & Gabby

LLC, 693 F. App’x at 886. The Federal Circuit concluded that Amazon was not a seller. This



                                                 7 
 
was so even though the actual seller used Amazon’s fulfillment service and so Amazon held the

product for a time in its “warehouse for storage and Amazon boxed up and shipped the product

when a sale was consummated on the website.” Id. The Federal Circuit also noted that “Amazon

. . . did not control what information or pictures were put on the product-detail page, nor did it

control the price for which the product was sold.” Id. Ultimately, “while Amazon’s services

made it easier for third parties to consummate a sale, the third parties remained the sellers.” Id.

at 887.

          In contrast to Amazon’s non-use of marks, companies such as CafePress.com, Inc. have

been held liable for direct infringement. In Born to Rock Design Inc. v. CafePress.com, Inc., the

Southern District of New York allowed a claim for direct infringement to survive summary

judgment. CafePress.com allowed users to upload their designs to CafePress.com. Customers

could then choose one of these designs, select an item to have the design printed on (such as a

shirt or mug), and then “CafePress [would print] the design on the selected merchandise and

ship[] it to the customer. CafePress collect[ed] the payment, a portion of which [was] remitted to

the CafePress.com user who created and uploaded the design.” Born to Rock Design Inc. v.

CafePress.com, Inc., No. 10 Civ. 8588(CM), 2012 WL 3954518, at *1 (S.D.N.Y. Sept. 7, 2012).

Similarly, the Eastern District of Wisconsin held SunFrog, LLC liable for direct infringement.

H–D U.S.A., LLC v. SunFrog, LLC, 311 F.Supp.3d 1000 (E.D. Wisc. 2018). There, the court

found SunFrog’s actions to constitute use.

          SunFrog, of course, not only advertises and offers infringing designs for sale and
          prints them onto products, it also ships the finished products and handles payment
          processing. Unlike the showroom [in GMA Accessories], SunFrog exerts control
          over nearly every aspect of the advertising, sale, and manufacture of the
          infringing goods, save designing the mockups. By any measure, then, SunFrog
          uses the H – D Marks.

H–D U.S.A., LLC, 311 F.Supp.3d at 1030.

                                                  8 
 
       Redbubble contends that it does not use Ohio State’s trademarks in commerce because it

is not the “seller” of the goods. Rather, the independent artists design the items that are listed on

the website. Once a customer places an order, the third-party manufacturer produces the

product, and a third-party ships the finished item to the buyer. (Decl. of Anuj Luthra, ECF No.

26). In this way, Redbubble operates like Amazon, hosting a website where sellers can list

goods for sale, and arranging for the shipment of goods for the seller. Ohio State, however,

argues that Redbubble cannot merely subcontract its way out of compliance with the Lanham

Act. Redbubble makes all of the arrangements for the artist to produce, ship, and sell the

potentially infringing products. Additionally, “[t]he products are delivered in Redbubble

packaging, with a Redbubble invoice, with Redbubble stickers and care instructions, and a

Redbubble tag attached to the product.” (ECF No. 39 at 11).

       Redbubble is not liable for direct infringement on these facts. The caselaw sets up a

spectrum against which to measure Redbubble’s conduct. At one end are companies that

function like auction houses and are not liable for direct infringement. At the other end are

companies like CafePress and SunFrog that themselves manufacture and ship infringing products

to the customer. Redbubble does not fit neatly into either of these categories. But Redbubble’s

actions put it closer to the auction house side of the spectrum than to CafePress. Redbubble

essentially offers to “independent artists” an online platform through which to sell their goods

and access to Redbubble’s relationships with manufacturers and shippers. Redbubble is not

directly producing the goods nor, like SunFrog, is Redbubble maintaining a design database and

then placing the designs onto goods that customers order.

       The cases on which Ohio State relies are inapposite. Ohio State argues that Johnson &

Johnson and Lifescan, Inc. v. South Pointe Wholesale, Inc. stands for the proposition that



                                                  9 
 
intermediaries can be liable for direct infringement “where (i) the intermediary . . . was

communicating with the consumer, (ii) customers of the defendant believed they were doing

business with the intermediary, and (iii) invoices for the infringing goods were paid to the

intermediary instead of to the real supplier of the goods.” (ECF No. 39 at 10) (citing Johnson &

Johnson and Lifescan, Inc. v. South Pointe Wholesale, Inc., 08-CV-1297 (SLT) (SMG), 2014

WL 12558573 (E.D.N.Y. Mar. 8, 2014). But the “intermediaries” in Johnson & Johnson and

Lifescan, Inc. were not intermediaries at all. Rather, the defendants there purchased goods from

suppliers and then sold them directly to the consumer or otherwise “bore the risk of loss.”

Johnson & Johnson and Lifescan, Inc., 2014 WL 12558573, at *18–19. Additionally, the

customers in Johnson & Johnson and Lifescan, Inc., purported to have “no knowledge about the

source of the [products] other than that they were acquired from [Defendant]” and that “did not

know [Defendant’s] source of supply and did not expect [Defendant] to share this ‘confidential’

information.” Id. at *19. Here, Redbubble lists in several places that the product is from an

“independent artist,” and in some places names the artist directly. (ECF No. 23 at 8 n.5; Deshais

Decl. ¶ 12).

       Ohio State cites to Nike, Inc. v. Eastern Ports Custom Brokers, Inc., for the proposition

that intermediaries that are as involved as Redbubble have been held liable for infringement and

counterfeiting. Nike, Inc. v. Eastern Ports Custom Brokers, Inc., No.: 2:11-cv-4390-CCC-MF,

2018 WL 3472628 (D.N.J. July 19, 2018). But the defendants in Nike, Inc. v. Eastern Ports

Custom Brokers, Inc., were held liable for participating in an arrangement much more elaborate

than Redbubble’s. The defendants in Nike, Inc. were involved in importing goods into the

United States. They “[took] responsibility for the goods and ma[de] representations regarding

the nature of the goods.” Nike, Inc. v. Eastern Ports Custom Brokers, Inc., 2018 WL 3472628, at



                                                 10 
 
*8. The defendants signed Bills of Lading and made false representations about the goods being

imported. Id. at *7–8.

       Ohio State takes the language from Lorillard Tobacco Co. v. Amouri’s Grand Foods, Inc.

out of context. Ohio State relies on Lorillard Tobacco Co. to argue that “Redbubble’s argument

that it has hired third-party contractors and therefore does not produce, package, ship, or

distribute the infringing products has already been found unpersuasive by the Sixth Circuit.”

(ECF No. 39 at 5). Not so. While Lorillard Tobacco Co. does say “[w]e also find . . . no reason

to restrict liability to those who actually create, manufacture or package the infringing items,”

Lorillard Tobacco Co., 453 F.3d at 381, that case dealt with a brick-and-mortar store that

physically stocked and sold counterfeit cigarettes. Ohio State’s reliance on Lorillard Tobacco

Co. merely begs the question of whether Redbubble is in fact a seller. Redbubble contests that

very assumption. Thus, whether Redbubble is a “seller” is an essential question that this Court

must answer prior to making a finding on Redbubble’s liability.

       Lastly, Ohio State relies on Skreened Ltd. as evidence of this Court’s previous rejection

of defenses similar to Redbubble’s. (ECF No. 17 at 2). But Judge Frost in Skreened Ltd.

specifically noted that “[s]ubject to a few exceptions . . . Defendants do not dispute . . . whether

Defendants used the trademark . . . .” Skreened Ltd., 16 F.Supp.3d at 912. Redbubble has based

its defense primarily on the argument that it is not “using” Ohio State’s trademarks. While

Skreened Ltd.’s business model is not entirely clear from the case, it also appears that Skreened

Ltd. may have printed the infringing goods itself, making Skreened Ltd. factually distinct from

Redbubble. See Skreened Ltd., 16 F.Supp.3d at 908.

       Ohio State has made some conclusory references to Redbubble’s advertising of the

allegedly infringing products. Ohio State has argued in its Response to Redbubble’s Cross-



                                                 11 
 
Motion for Summary Judgment that Redbubble “advertis[es] the counterfeit goods on its site,”

(ECF No. 39 at 10), and “advertises the infringing goods for sale,” (ECF No. 39 at 11). These

allegations are too conclusory to form a basis for direct trademark infringement or counterfeit

liability. Ohio State also argues that “[t]he fact that OSU’s trademarks are displayed on

Redbubble’s website with products offered for sale” also constitutes use. (ECF No. 39 at 5).

Ohio State points to 15 U.S.C. § 1127 which states that “use” can include a mark being “placed

in any manner on the goods or their containers or the displays associated therewith.” 15 U.S.C.

§ 1127 (emphasis added). But this argument ignores the fact that Redbubble is not the one

placing Ohio State’s marks on its website. Rather, the marks are uploaded by the independent

artists.

           Therefore, Redbubble is not liable for direct trademark infringement. Because liability

for counterfeiting first requires a finding of liability for trademark infringement, Redbubble

cannot be liable for counterfeiting. And since Ohio State has based its unfair competition and

passing off claim on Redbubble’s alleged use of the Ohio State and Meyer trademarks,

Redbubble is not liable for unfair competition and passing off.

                              B. Right of Publicity Claim under State Law

           Ohio State has also claimed a violation of their Right of Publicity in the Urban Meyer

persona under Ohio Revised Code § 2741. To state a claim for a violation of the right of

publicity under Ohio law, the defendant must have used an “aspect of an individual’s persona for

a commercial purpose.” ORC § 2741.02. Commercial purpose is defined as follows:

           (B) “Commercial purpose” means the use of or reference to an aspect of an
           individual's persona in any of the following manners:
           (1) On or in connection with a place, product, merchandise, goods, services, or
           other commercial activities not expressly exempted under this chapter;
           (2) For advertising or soliciting the purchase of products, merchandise, goods,
           services, or other commercial activities not expressly exempted under this chapter;

                                                   12 
 
       (3) For the purpose of promoting travel to a place;
       (4) For the purpose of fundraising.

Ohio Rev. Code § 2741.01.

       Ohio State has argued that Redbubble meets the “use” requirement under state law for the

same reasons Redbubble meets the “use” requirement under federal law. Redbubble argues that

the statutory right of publicity requires a more intentional “use” than federal law. Redbubble

argues that “a defendant must take affirmative steps to . . . exploit the persona in question and

cannot be held liable for a right of publicity claim based on content uploaded by a third party.”

(ECF No. 45 at 22). This Court need not decide whether Ohio’s statutory right of publicity

requires such exploitative use, because Redbubble has not “used” Ohio State’s marks under the

more lenient federal definition.

                                       IV.     CONCLUSION

       For the foregoing reasons, Ohio State’s Motion for Summary Judgment (ECF No. 17) is

hereby DENIED. Redbubble’s Cross-Motion for Summary Judgment (ECF No. 23) is

GRANTED. This case is CLOSED.

       IT IS SO ORDERED.



                                                         s/Algenon L. Marbley
                                                       ALGENON L. MARBLEY
                                                       UNITED STATES DISTRICT JUDGE

DATED: March 29, 2019




                                                 13 
 
